IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-75,873



               EX PARTE DAGMAR FEHRMANN GAHAGAN, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 995206-A IN THE 338TH DISTRICT COURT
                            FROM HARRIS COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of manslaughter and

sentenced to five years’ imprisonment. The First Court of Appeals affirmed her conviction.

Gahagan v. State, No. 01-06-062-CR (Tex. App. - Houston [1st], delivered September 27, 2007, no

pet.).

         Applicant contends that her appellate counsel rendered ineffective assistance because counsel

failed to timely file a petition for discretionary review after agreeing to file one. Appellate counsel
                                                                                       GAHAGAN - 2

filed an affidavit with the trial court. Based on that affidavit, the trial court has entered findings of

fact and conclusions of law that appellate counsel failed to timely file a petition for discretionary

review after agreeing to file one. See Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

        We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-06-062-CR

that affirmed her conviction in Case No. 995206 from the 338th Judicial District Court of Harris

County. Applicant shall file her petition for discretionary review with the First Court of Appeals

within 30 days of the date on which this Court’s mandate issues.



Delivered: March 19, 2008
Do not publish